Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         20-FEB-2020
                                                         10:19 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                       STEPHEN KALIKO MAKANANI,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 5CPC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Stephen Kaliko

Makanani’s application for writ of certiorari filed on
December 23, 2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 20, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson